United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0788
Issued: July 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 2018 appellant filed a timely appeal from a January 18, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

The Board notes that, following the January 18, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: ”The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, during the pendency of this appeal, OWCP issued a May 13, 2019 nonmerit decision, which
denied reconsideration of the January 18, 2018 merit decision that is the subject of the current appeal. The Board and
OWCP may not simultaneously exercise jurisdiction over the same issue(s). 20 C.F.R. §§ 501.2(c)(3), 10.626. See
Arlonia B. Taylor, 44 ECAB 591 (1993); Douglas E. Billings, 41 ECAB 880 (1990). Consequently, OWCP’s May 13,
2019 decision is set aside as null and void.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty as alleged.
FACTUAL HISTORY
On October 20, 2017 appellant, then a 45-year-old distribution operations supervisor
(DOS), filed an occupational disease claim (Form CA-2) for “other disorders due to repeated
trauma” while in the performance of duty.4 She noted that she first became aware of her condition
on October 1, 2017, and first realized it was related to factors of her federal employment on
October 3, 2017.
In an October 25, 2017 development letter, OWCP acknowledged receipt of appellant’s
claim, but noted that it had not received any other documentation. It advised her of the essential
elements to establishing entitlement to FECA benefits, and specifically requested that she provide
factual information regarding the circumstances of her alleged injury, as well as medical evidence
establishing a diagnosis causally related to the alleged employment injury/factor(s). OWCP
provided a questionnaire for appellant’s completion, and afforded her 30 days to submit the
requested evidence. By separate development letter of even date, it similarly requested
information from the employing establishment regarding her work activities.
OWCP subsequently received an October 5, 2017 initial evaluation report from Dr. Ed
Wolski, a pain management specialist. Dr. Wolski related appellant’s complaints of low back pain
radiating into her bilateral hips, knees, ankles, and feet. He indicated that she had worked as a
mail clerk for the employing establishment for 18 years and as a supervisor for the past 3 years.
Dr. Wolski conveyed that appellant’s employment involved standing for eight to nine hours a day,
five days a week. He described that, as a mail clerk, her daily essential tasks involved scanning
mail placard documents, pushing and pulling the automated postal center (APC) equipment,
receiving, sorting, processing, and routing incoming and outgoing mail, and lifting and carrying
mail flats or bags weighing up to 50 pounds. Appellant also reported that she walked considerable
distances each day on concrete surfaces. Dr. Wolski reviewed her history and conducted an
examination. He observed palpable tenderness across the lumbar axial spine at the L3, L4, L5,
and S1 levels and some tenderness across the bilateral facet joints. Range of motion showed
radiating pain past both knees. Dr. Wolski also reviewed October 5, 2017 x-rays of appellant’s
bilateral hips, knees, ankles, feet, and her lumbar spine. He diagnosed lumbar spondylosis, lumbar
radiculitis, bilateral hip osteoarthritis, bilateral knee osteoarthritis, bilateral ankle osteoarthritis,
and bilateral plantar fasciitis. Dr. Wolski opined that appellant sustained work-related injuries to
her low back, hips, knees, ankles, and feet as a direct result of her normal working duties as a mail
clerk and supervisor over the past 21 years.

4
Although the claim form noted that a narrative statement was attached, no such statement accompanied appellant’s
Form CA-2.

2

In an October 17, 2017 work capacity evaluation (OWCP-5c), Dr. Wolski indicated that
appellant could work an eight-hour day with restrictions on walking, standing, twisting and
squatting.
OWCP also received a series of magnetic resonance imaging (MRI) scans dated
November 16 and 17, 2017 of appellant’s lumbar spine, hips, and knees.
In a December 5, 2017 work capacity evaluation (OWCP-5c), Dr. Wolski extended
appellant’s work restrictions through January 2, 2018.
OWCP did not receive the requested factual information from either appellant or the
employing establishment.
By decision dated January 18, 2018, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that the events occurred in the
performance of duty as described. As such, it concluded that the requirements had not been met
to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”9 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical

5

Id.

6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

20 C.F.R. § 10.5(q).

3

evidence establishing that the diagnosed condition is causally related to the identified employment
factors.10
The employee’s burden of proof includes the submission of a detailed description of the
employment factors or conditions, which she believes caused or adversely affected a condition for
which compensation is claimed.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty, as alleged.
In the Form CA-2, appellant described her injury as “other disorders due to repeated
trauma.” However, she did not submit any additional factual evidence identifying specific
employment factors or activities alleged to have caused or contributed to her claimed condition(s).
By letter dated October 25, 2017, OWCP informed appellant that the record was insufficient to
establish that she experienced any employment factors that were alleged to have caused an injury.
It requested that she complete an attached questionnaire describing her employment-related
activities and explain how these activities contributed to the claimed conditions. Appellant,
however, did not respond to OWCP’s development letter.
As previously noted, a claimant has the burden of proof to submit a detailed description of
the employment factors or conditions which he or she believed caused or adversely affected a
condition for which compensation is claimed.12 As appellant has not provided a factual statement
describing in detail the employment factors alleged to have caused the claimed conditions, the
Board finds that she has not met her burden of proof to establish the factual element of her claim.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty as
alleged.

10

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

J.C., Docket No. 16-1663 (issued January 18, 2017); P.G., Docket No. 15-1345 (issued August 23, 2016); Lori A.
Facey, 55 ECAB 217 (2004).
12

Id.

13
As appellant has not met her burden of proof to establish the factual aspects of her claim the Board need not
review the medical evidence of record.

4

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

